IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 12 DB 2017 (No. 16 RST 2017)
                                :
                                :
BARBARA JAN BOYD                : Attorney Registration No. 46549
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Bucks County)


                                         ORDER


 PER CURIAM


        AND NOW, this 13th day of March, 2017, the Report and Recommendation of

 Disciplinary Board Member dated March 2, 2017, is approved and it is ORDERED that

 Barbara Jan Boyd, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.